In a proceeding pursuant to CPLR article 78 to review two determinations of the Planning Board of the Town of New Castle, dated July 7, 1987 and September 15, 1987, respectively, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered June 22, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs, for reasons stated by Justice Colabella at the Supreme Court. Thompson, J. P., Rubin, Sullivan and Rosenblatt, JJ., concur.